Case: 4:20-cv-01227-JAR Doc. #: 59-11 Filed: 10/27/20 Page: 1 of 9 PageID #: 2670




                       EXHIBIT K
  Case: 4:20-cv-01227-JAR Doc. #: 59-11 Filed: 10/27/20 Page: 2 of 9 PageID #: 2671



                    IN THE TWENTY-FIRST JUDICIAL CIRCUIT COURT
                             ST. LOUIS COUNTY, MISSOURI

TAMIA BANKS, REV. RONNIE HOOKS,       )
BARBARA HOOKS, JOEL HOGAN,            )
KENNETH NIEBLING, KENDALL LACY,       )
TANJA LACY, WILLIE CLAY,              )
BOBBIE JEAN CLAY, ANGELA STATUM,      )
and MISSOURI RENTALS COMPANY, LLC,    )                 Cause No. 18SL-CC00617-01
on behalf of themselves and all others similarly
                                      )
situated,                             )
                                      )
      Plaintiffs,                     )
                                      )
vs.                                   )
                                      )
COTTER CORPORATION,                   )
COMMONWEALTH EDISON COMPANY, )
DJR HOLDINGS, INC. f/k/a FUTURA       )
COATINGS, INC., and ST. LOUIS AIRPORT )
AUTHORITY, A DEPARTMENT OF THE        )
CITY OF ST. LOUIS,                    )
                                      )
      Defendants.                     )

                  PLAINTIFFS’ SECOND SET OF INTERROGATORIES TO
                   DEFENDANT COMMONWEALTH EDISON COMPANY

       Plaintiffs Tamia Banks, Rev. Ronnie Hooks, Barbara Hooks, Joel Hogan, Kenneth Niebling,

Kendall Lacy, Tanja Lacy, Willie Clay, Bobbie Jean Clay, Angela Statum, and Missouri Rentals

Company, LLC, on behalf of themselves and all others similarly situated, by and through their

attorneys, and pursuant to Rule 57.01 of the Missouri Rules of Civil Procedure, hereby propound the

following Interrogatories on Defendant, COMMONWEALTH EDISON COMPANY, to be answered

within thirty (30) days after service thereof.

                                                 Instructions

       1.      As used herein, all terms shall have the fullest and broadest meaning accorded to

those terms and shall have the meaning generally ascribed to such terms in common parlance.

       2.      The use of the singular form of any word includes the plural and vice versa. The
 Case: 4:20-cv-01227-JAR Doc. #: 59-11 Filed: 10/27/20 Page: 3 of 9 PageID #: 2672



masculine includes the feminine and neutral genders. The past tense includes the present tense where

the clear meaning is not distorted by change of tense.

       3.      All answers are to be made separately and fully and an incomplete or evasive answer

is a failure to answer. Where an interrogatory asks for an answer in more than one part, separate the

parts in Defendant’s answer accordingly so that each part is clearly set out and understandable.

       4.      Where Defendant’s knowledge or information in its possession is requested, such

request includes knowledge or information in possession of Defendant’s representatives, employees,

agents, independent contractors, insurers, and, unless privileged, Defendant’s attorneys.

       5.      If you have only incomplete knowledge of the answer to an interrogatory, please

answer to the extent of Defendant’s knowledge and state specifically what part or area of the

interrogatory you have only incomplete knowledge of and identify the person(s) who does or might

have additional knowledge or information to complete the answer.

       6.      The interrogatories shall be continuing in nature so as to require supplemental

responses that becomes known or that come into Defendant’s possession, custody, or control at any

time before a final judgment in this action.

       7.      If you contend that any responsive data is not reasonably accessible because of undue

burden or cost, you must advise us of your position and explain specifically what data is being

withheld and why.

       8.      If you consider any of these interrogatories ambiguous or unduly burdensome in any

way, inform the undersigned, in writing, of the perceived ambiguity or basis of your belief that the

request is ambiguous or burdensome. If appropriate, counsel for Plaintiffs may modify or rephrase

the interrogatory in a reply letter to further clarify, if appropriate. Any such reply letter may be

treated as a modification of the interrogatory.

       9.      If any responsive information, document, or thing is withheld on the ground that it is
 Case: 4:20-cv-01227-JAR Doc. #: 59-11 Filed: 10/27/20 Page: 4 of 9 PageID #: 2673



privileged or otherwise confidential, that information, document, or thing shall be described with

sufficient particularity (including date, author, recipient(s), subject matter, and basis for privilege or

confidentiality) to permit a determination as to whether there is demonstrated entitlement to and

application for the protection invoked.

       10.     If any documents to be identified have been destroyed, lost, or otherwise discarded,

your answers to that Interrogatory should identify such document(s) as completely as possible and

provide the following information with respect to each such document(s):

                  a. The last known custodian(s);
                  b. The date of disposal;
                  c. The method of disposal;
                  d. The person authorizing or directing the disposal;
                  e. The person disposing of the document(s);
                  f. The reason for the disposal;
                  g. Whether any copy(ies) of the document(s) exist, including any electronic copies
                     of said document(s) or electronic backup of any information contained in said
                     documents); and
                  h. Whether any documents or other records exist relating to the disposition of said
                     document(s).

       11.     Unless otherwise specified in a particular interrogatory, the time period covered by

each Interrogatory runs from January 1, 1967 to the present.

                                               Definitions

       1.      “Defendant,” “you,” “yourself,” or “your” shall mean the Defendant, Commonwealth

Edison Company, as well as its directors, shareholders, employees, officers, contractors, agents,

owners, parent, subsidiaries, other affiliates, and anyone acting on its behalf.

       2.      “Plaintiff” or “Plaintiffs” shall mean the Plaintiffs, Tamia Banks, Rev. Ronnie Hooks,

Barbara Hooks, Joel Hogan, Kenneth Niebling, Kendall Lacy, Tanja Lacy, Willie Clay, Bobbie Jean

Clay, Angela Statum, and Missouri Rentals Company, LLC.

       3.      “Petition” shall mean the Second Amended Class Action Petition filed against you in

the Circuit Court for St. Louis County, Missouri, under Case no. 18SL-CC00617.
 Case: 4:20-cv-01227-JAR Doc. #: 59-11 Filed: 10/27/20 Page: 5 of 9 PageID #: 2674



       4.      “Latty Avenue Site” refers to the properties located at 9200 Latty Avenue (Futura

Coating Site) and/or 9170 Latty Avenue (HISS) in Hazelwood, Missouri.

       5.      “HISS” refers to the Hazelwood Interim Storage Site property located at 9170 Latty

Avenue in Hazelwood, Missouri.

       6.      “Futura Coating Site” refers to the property located at 9200 Latty Avenue in

Hazelwood, Missouri.

       7.      "Coldwater Creek” refers to the tributary which runs through North St. Louis County

and flows into the Missouri River.

       8.      “Radioactive Material” refers to: 1) any material spontaneously emitting energetic

particles by the disintegration of their atomic nuclei, whether naturally occurring or artificial; 2)

residues containing uranium and/or thorium; and/or 3) uranium and/or thorium mill tailings.

       9.      “Due Diligence” shall mean any investigation, audit, valuation, or review.

       10.     "Documents" is an all-inclusive term referring to any writing and/or recorded or

graphic matter, however produced or reproduced. The term "documents" includes, without

limitation, agreements, contracts, leases, addenda thereto, amendments, letters, emails, text

messages, correspondence, memoranda, inter-office communications, intra-office communications,

minutes, reports, notes, pamphlets, reports, schedules, analyses, drawings, pictures, tables, graphs,

photographs, videotapes, charts, flow charts, papers, program specifications, contract specifications,

contract proposals, time cards, sketches, indices, data sheets, data processing cards, data processing

tapes, data processing files, computer tapes or printouts, computer disks, computer diskettes, sound

recordings or any types, records of telephone or other conversations or meetings telex messages,

maps, surveys, books of account, ledgers, invoices, receipts, purchase orders, pleadings,

questionnaires, contracts, bills, checks, check stubs, check books, studies, books, working papers,

drafts, diaries, records, vouchers, logs, proposals, telegrams, films, fax material, computer programs
 Case: 4:20-cv-01227-JAR Doc. #: 59-11 Filed: 10/27/20 Page: 6 of 9 PageID #: 2675



including the software thereof, or any other writings however produced or reproduced including any

non-identical draft or copy thereof matter tangible or retrievable by any means presently

technologically available. The term "documents" also includes any preliminary notes and drafts of

the above-mentioned matters, in whatever form they exist; for example, printed, typed, longhand,

shorthand, on paper, paper tape, tabulating cards, ribbon, blueprints, magnetic tapes, including but not

limited to audiotapes, compact discs, microfilm, film, motion picture film, phonographic records,

dictographic records, computer data files, hard discs of computer, computer diskettes or any other

form by which said matter can be retrieved and/or obtained.

       11.     “Document” shall also mean and include any “Electronically Stored Information”

(“ESI”) which shall include, but is not limited to digital communications (e.g., e-mail, voice mail,

instant messaging, text messaging); word processed documents (e.g., Word or WordPerfect

documents and drafts); spreadsheets and tables (e.g., Excel or Lotus 123 worksheets); accounting

application data (e.g., QuickBooks, Money, Peachtree data files); image and facsimile files (e.g.,

.PDF, .TIFF, .JPG, .GIF images); sound recordings (e.g., .WAV and .MP3 files); video and

animation (e.g., .AVI and .MOV files); databases (e.g., Access, Oracle, SQL Server data, SAP);

contact and relationship management data (e.g., Outlook, ACT); calendar and diary application data

(e.g., Outlook PST, Yahoo, blog tools); online access data (e.g., Temporary Internet Files, History,

Cookies); presentations (e.g., PowerPoint, Corel Presentations); network access and server activity

logs; project management application data; computer aided design/drawing files; and, backup and

archival files (e.g., Zip, .GHO files). The word “document” shall be construed to the furthest extent

permissible under the Missouri Rules of Civil Procedure.

       12.      “Identify” (a) when used with respect to a natural person shall mean to state the

person’s (1) full name, (2) last known home or business address, (3) last known home or business

telephone numbers, (4) last known employer, (5) last known title or occupation, (6) if the person’s
 Case: 4:20-cv-01227-JAR Doc. #: 59-11 Filed: 10/27/20 Page: 7 of 9 PageID #: 2676



present whereabouts are unknown, all information that reasonably may be helpful in locating the

person (for example, spouse’s name, children’s names and addresses and the names and addresses of

other known relatives), and (7) that person’s relationship, if any, to Defendant; (b) when used with

respect to a corporation or business entity other than an a natural person shall mean to state that

entity’s name, address of its principal place of business and telephone number; (c) when used with

respect to a document shall mean to state the title or name of the document (or provide a brief

description thereof), the author(s), the recipient(s), the present custodian, and that the date the

document was created; and (d) when used with respect to communication shall mean to identify the

contents of the communications, the date and place the communication was made, the type of

communication (written correspondence, email, phone conversation, etc.), and the identity of each

person participating in and present for the communication.

       13.     “Person” shall refer to any natural person or any corporation, partnership, limited

liability company, limited partnership, joint venture, firm, association, proprietorship or any other

business, legal, or governmental entity or association.

       14.     Whenever the expression "and/or" is used in these Interrogatories, the information

called for should be set out both in the conjunctive and disjunctive and, whenever the information is

set out in the disjunctive, it should be given separately for each and every element sought.

       15.     "Do," "does," "is," "are" and other verbs used in the active voice are also intended to

refer to "did," "was," "were" and other verbs used in the past tense.

       16.     “Pertaining to” or “relating to” or “concerning” shall mean referring to, reflecting, or

related in any manner, logically, factually, indirectly or directly to the matter addressed.

       17.     “Communication” shall mean any transmission of words or thoughts between or

among two or more persons, and includes, but is not limited to, spoken words, conversations,

conferences, discussions, talks and reports, whether transmitted in person or by any electronic
  Case: 4:20-cv-01227-JAR Doc. #: 59-11 Filed: 10/27/20 Page: 8 of 9 PageID #: 2677



devices such as telephone or radio, and documents as defined above.

                             SECOND SET OF INTERROGATORIES

        1.      Have you transacted business or engaged in any act pertaining to the Latty Avenue

Site and/or Coldwater Creek? If so, please describe when that activity was conducted and the nature

of that activity.

        2.      Have you made any contracts pertaining to the Latty Avenue Site and/or Coldwater

Creek? If so, please describe when those contracts were made and the nature of those contracts.

        3.      Please describe any due diligence undertaken by you before purchasing Cotter

Corporation in 1974 which was related to the Latty Avenue Site and/or Coldwater Creek.

        4.      Please describe any due diligence undertaken by you before purchasing Cotter

Corporation in 1974 which was related to the Radioactive Material stored and processed by Cotter at

the Latty Avenue Site.

        5.      When did you begin communicating with Cotter Corporation representatives

regarding the purchase of Cotter?

        6.      Please identify any ComEd directors, employees, officers, agents, and anyone acting

on ComEd’s behalf who was also affiliated with Cotter Corporation.

        7.      Please identify each position held by George Rifakes at Commonwealth Edison and

the years Mr. Rifakes held each position. For each position held by Mr. Rifakes, please describe the

precise nature of Mr. Rifakes’ job responsibilities.

        8.      Did George Rifakes or any other representative of Commonwealth Edison visit the

Latty Avenue Site and/or Coldwater Creek before, during, or after your purchase of Cotter

Corporation in 1974?

        9.      Please identify the location where ComEd stores their archival and/or historical

documents.
 Case: 4:20-cv-01227-JAR Doc. #: 59-11 Filed: 10/27/20 Page: 9 of 9 PageID #: 2678



       10.    Please describe any contingencies on your purchase of Cotter Corporation that were

related to the Latty Avenue Site, Coldwater Creek and/or the Radioactive Material stored and

processed by Cotter Corporation at the Latty Avenue Site.

Dated: September 4, 2020                           Respectfully submitted,

                                                   KEANE LAW LLC

                                                   /s/ Ryan Keane
                                                   Ryan A. Keane, #62112
                                                   7777 Bonhomme Ave., Suite 1600
                                                   St. Louis, MO 63105
                                                   Ph: 314-391-4700
                                                   Fax: 314-244-3778
                                                   ryan@keanelawllc.com
                                                   Attorney for Plaintiffs and Proposed Class

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of Plaintiffs’ Second
Interrogatories to Defendant Commonwealth Edison Company was served via electronic mail in
Microsoft Word format on this 4h day of September, 2020 on all counsel of record.

                                            /s/ Ryan A. Keane
